 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DERRICK J NEVAK,                                   CASE NO. C19-576 MJP

11                                  Plaintiff,                 MINUTE ORDER RE: REPORT
                                                               AND RECOMMENDATION
12                  v.

13          THE UNITED STATES CABINET, et
            al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            Magistrate Judge Mary Alice Theiler filed a Report and Recommendation in the above-
19
     entitled matter, recommending denial of Plaintiff’s motion for in forma pauperis status because it
20
     appeared that Plaintiff had sufficient resources to pay the Court’s filing fee. Dkt. No. 3. In fact,
21
     on May 7, 2019, Plaintiff paid the filing fee for his lawsuit.
22
            Therefore, the Court STRIKES Plaintiff’s motion for leave to proceed in forma pauperis
23
     as moot, and DENIES the Report and Recommendation for the same reason.
24


     MINUTE ORDER RE: REPORT AND RECOMMENDATION - 1
 1         The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 2         Filed May 7, 2019.

 3
                                                    William M. McCool
 4                                                  Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER RE: REPORT AND RECOMMENDATION - 2
